MEMORANDUM OPINION
                      Nos. 04-10-00900-CR; 04-10-00901-CR; 04-10-00902-CR;
                                04-10-00903-CR & 04-10-00904-CR

                                           Erick LOZANO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
 Trial Court Nos. 2010CR2754; 2010CR2573; 2010CR2752; 2010CR2734B & 2010CR2733B
                        Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 20, 2012

AFFIRMED

           Erick Lozano pled guilty or no contest to five offenses pursuant to an open plea, and the

trial court sentenced Lozano within the punishment range for each offense. In each of these

appeals, Lozano’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

each of the appeals has no merit. Lozano was provided with a copy of the brief and informed of

his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86
                        04-10-00900-CR; 04-10-00901-CR; 04-10-00902-CR; 04-10-00903-CR & 04-10-00904-CR


(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Lozano filed a pro se brief asserting numerous issues.

         After reviewing the record, counsel’s brief, and Lozano’s pro se brief, we conclude that

the appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). 1 The judgments of the trial court are affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Lozano wish to seek further review of this case by the Texas

Court of Criminal Appeals, Lozano must either retain an attorney to file a petition for

discretionary review or Lozano must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                           Catherine Stone, Chief Justice

DO NOT PUBLISH




1
 If an Anders brief is filed in an appeal and the appellant elects to file a pro se brief, the Texas Court of Criminal
Appeal has instructed that this court has two choices. Bledsoe, 178 S.W.2d at 826-27. We may “determine that the
appeal is wholly frivolous and issue an opinion explaining that [the court] has reviewed the record and finds no
reversible error.” Id. “Or, [we] may determine that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues.” Id. at 827. “Only after the issues have been
briefed by new counsel may [this court] address the merits of the issues raised.” Id. If we “were to review the case
and issue an opinion which addressed and rejected the merits raised in a pro se response to an Anders brief, then
[the] [a]ppellant would be deprived of the meaningful assistance of counsel.” Id.

                                                        -2-